Baldwin, Ch. J.
I concur in tbe conclusion of a majority of tbe Court that this cause should be affirmed, but dissent from tbe view taken that tbe City Council of Dubuque bad tbe power to execute tbe mortgage sought to be foreclosed without tbe assent of tbe voters of said city. I think that no such power exists unless it is conferred by an act of tbe Legislature; and that tbe act which it is claimed confers this power, expressly inhibits any transfer of any of tbe real estate of said city either by sale or mortgage without such assent.